Citation Nr: 1225081	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-26 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for private medical services provided to the Veteran by Nephrology and Hypertension Associates on September 24, 2007 and March 4, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Memphis, Tennessee, VA Medical Center (VAMC) the agency of original jurisdiction (AOJ).  In a September 2008 statement, the Veteran indicated that he wanted to attend a videoconference hearing; he failed to appear for such hearing scheduled in June 2009.

The appeal is being remanded to the VAMC. The Veteran will be notified if any action on his part is required.


REMAND

At the outset, the Board notes that because of the minimal documentation associated with the record on appeal at present the events that transpired leading up to this appeal are not entirely clear.  Apparently, the Veteran received private emergency room treatment and hospitalization for complications due to medication prescribed by a VA physician (which have been paid by VA).  He seeks payment or reimbursement for follow-up visits (with the physician who provided the private hospital treatment) on September 24, 2007 and March 4, 2008 at Nephrology and Hypertension Associates.  He alleges that, since VA paid for the hospital treatment by this physician, VA should also pay for the follow-up treatment.  In a May 2009 statement, the Veteran's representative further alleges that payment or reimbursement is warranted because the expense was incurred on a follow-up visit on a "referral" by the VA clinic (suggesting that the treatment was preauthorized).  

Consequently, there are two questions that must be addressed in this appeal:  (1) The threshold matter of whether the September 24, 2007 and March 4, 2008 services the Veteran received were pre-authorized by VA?  (2) If they were not pre-authorized, is reimbursement warranted?  The present record does not include documents that identify the scope of the private emergency room treatment and hospitalization paid for by VA, and is inadequate for an accurate assessment regarding question (1).  As the clinical records of the treatment the Veteran received at Nephrology and Hypertension Associates are not associated with the record, a proper assessment of question (2) likewise is not possible.  If, as is alleged, the Veteran was seen for the follow-up on "referral" by the VA clinic, any VAMC records documenting such referral are pertinent evidence that must be secured.  Further development of the evidentiary record is clearly indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide the necessary authorizations, then secure for the record copies of the complete clinical records of the private emergency room treatment and hospitalization for complications from medication prescribed by a VA physician (paid for by VA) and of the follow-up visits at Nephrology and Hypertension Associates on September 24, 2007 and March 4, 2008.  Nephrology and Hypertension Associates should also be requested to provide copies of any documents they may have that outline the scope of the treatment VA authorized them to provide to the Veteran. 

2.  The AOJ should also secure for the record copies of the complete VA records pertaining to their authorization for the Veteran to receive the private emergency room treatment and hospitalization for complications due to medication prescribed by a VA physician, and specifically all records that pertain to the scope of any follow-up care authorized.  Copies of any notices to the Veteran of the scope of the follow-up care authorized should also be secured for the record.  The AOJ should also secure for association with the record on appeal any records documenting the allegation that the Veteran was seen for the follow-up treatment as the result of a "referral" by the VA clinic.  If the records pertaining to such referral are unavailable, there should be an explanation of such for the record (with a description of the scope of the search). 

3.  The AOJ should arrange for any further development indicated, and then re-adjudicate the Veteran's claim for payment or reimbursement (addressing both the allegation that the services the Veteran received on September 24, 2007 and March 4, 2008 were pre-authorized and, if not, whether reimbursement for unauthorized medical expenses is warranted).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

